DISMISS and Opinion Filed November 8, 2013




                                        S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01376-CV

                          IN THE INTEREST OF G.M.T., A CHILD

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-08614

                              MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Myers
                                 Opinion by Justice FitzGerald
       Before the Court is appellant’s motion to dismiss the appeal. Appellant no longer desires

to pursue this appeal. Accordingly, we grant appellant’s motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1).




                                                  /Kerry P. FitzGerald/
131376F.P05                                       KERRY P. FITZGERALD
                                                  JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF G.M.T., A CHILD                  On Appeal from the 301st Judicial District
                                                    Court, Dallas County, Texas.
No. 05-13-01376-CV                                  Trial Court Cause No. DF-12-08614.
                                                    Opinion delivered by Justice FitzGerald.
                                                    Justices Francis and Myers, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, Dallas County Child Protective Services Unit of the Texas
Department of Family Protective Services, recover its costs of this appeal from appellant, Pamela
Louise Fussell.


Judgment entered November 8, 2013




                                                    /Kerry P. FitzGerald/
                                                    KERRY P. FITZGERALD
                                                    JUSTICE




1301376.R.docx                                –2–